Case 1:20-cv-24681-RNS Document 96 Entered on FLSD Docket 08/20/2021 Page 1 of 8




                                 United States District Court
                                           for the
                                 Southern District of Florida

   Bluegreen Vacations Unlimited,                )
   Inc. and Bluegreen Vacations                  )
   Corporation, Plaintiffs,                      )
                                                 )
   v.                                            ) Civil Action No. 20-24681-Civ-Scola
                                                 )
   Timeshare Lawyers P.A., and                   )
   others, Defendants.                           )

          Omnibus Order on the Lawyer Defendants’ Motions to Dismiss
          Plaintiffs Bluegreen Vacations Unlimited and Bluegreen Vacations
  Corporation (collectively “Bluegreen”) filed this action against Defendants
  Timeshare Lawyers, Carlsbad Law Group, LLP, Gallagher-Clifton, LLC, MG&N
  Group LLC, Yuge Internet Marketing, LLC, Bigly Internet Marketing, LLC, Bigly
  Internet Marketing, LLC, VCF Enterprises, LLC, Rich Folk, William Wilson, JL
  Slattery, Patrick Thompson, Patrick Stewart, Angela Consalvo, and David J.
  Crader. (ECF No. 1.)
           Bluegreen, a company in the business of selling timeshare interests in
  Florida, brings this action against the Defendants for damages resulting from
  the Defendants’ participation in a scheme to induce Bluegreen timeshare
  owners to breach timeshare contracts. Defendants Timeshare Lawyers,
  Gallagher-Clifton, Carlsbad Law, Thompson, Deighan, Stewart, and Slattery
  (the “Lawyer Defendants”) filed separate motions to dismiss the complaint for
  failure to satisfy the heightened pleading requirements of Rule 9(b). (ECF Nos.
  8, 48, 51, 52, 56.)1 Defendants Deighan and Thompson also argue that the
  complaint should be dismissed because Bluegreen failed to pierce the corporate
  veil. (ECF Nos. 48, 51, 52.) Because the motions raise similar arguments, the
  Court will address both motions in this order. After careful consideration,
  Defendants Carlsbad Law, Slattery, Timeshare Lawyers, and Thompson’s
  motions to dismiss are denied (ECF Nos. 8, 48, 51, 52, 56) and Defendant
  Deighan’s motion to dismiss is granted (ECF No. 48).



  1 The Defendants in this case, who are represented by different counsel, were served at

  different times and raise similar claims. The Court will address the motions in separate orders.
  On August 11, 2021, the Court entered its first order on the Marketing Defendants motion to
  dismiss. (ECF No. 95.) To the extent that they are relevant, the Court’s rulings in that order are
  adopted here.
Case 1:20-cv-24681-RNS Document 96 Entered on FLSD Docket 08/20/2021 Page 2 of 8




      1. Background2

         This action involves an alleged scheme by all named Defendants to offer
  Bluegreen timeshare owners a way to get out of their contracts. Individual
  timeshare owners purchase timeshare interests through Bluegreen and enter
  into purchase agreements. (ECF No. 1 at ¶ 58.) If an owner obtains financing
  for their purchase, the Bluegreen timeshare owner also executes a promissory
  note. (Id.) The purchase agreement and promissory note control the benefits
  and obligations of timeshare ownership and establish a legal relationship
  between Bluegreen and the timeshare owners. (Id.)
         The Defendants are not parties to the timeshare contracts between
  Bluegreen and timeshare owners. (Id. ¶ 59.) The Defendants, however,
  participate in an unlawful scheme to induce Bluegreen owners to breach their
  timeshare contracts through nonpayment. (Id.)
         The scheme is comprised of four components: the Marketing Defendants
  (TSC, VCF, Wilson, and Folk), the Third-Party Advertiser Defendants (Yuge
  Internet Marketing, LLC, Bigly Internet Marketing, LLC, and David J. Crade,
  the Lawyer Defendants (Timeshare Lawyers, Gallagher-Clifton, Carlsbad Law,
  Thompson, Deighan, Stewart, and Slattery); and the Credit Repair Defendants
  (MG&N Consulting, LLC and Angela Consalvo).
         The Marketing Defendants falsely advertise timeshare exit services by
  promoting a legitimate process to exit timeshare contracts. (Id. at ¶ 53.)
  However, the process is not legitimate and instead induces Bluegreen owners
  to breach their timeshare contracts through nonpayment. (Id. at ¶ 54.) The
  Marketing Defendants charge thousands of dollars to help Bluegreen owners
  breach the timeshare contracts. (Id. at ¶ 57.) The Marketing Defendants
  advertise their services on the Third-Party Marketing Defendants’ websites that
  rate various timeshare exit companies. Those websites are intended to direct
  Bluegreen owners to the Marketing Defendants. The Marketing Defendants also
  employ telephone sales tactics, during which case analysts make false
  statements to timeshare owners regarding the legality of their services. (Id. at ¶
  135.)
         The Lawyer Defendants, in exchange for a fee, execute a letter directed to
  Bluegreen that is intended to “cut off any communication between Bluegreen
  and the Bluegreen timeshare owners, and constitutes the entirety of the
  ‘service’ the Lawyer Defendants perform.” (Id. at ¶ 33.) Lastly, the Credit Repair
  Defendants manipulate the timeshare owners’ credit reports and remove
  negative trade lines related to the timeshare owner’s default on the timeshare

  2This Background section is adopted from Court’s earlier order on the Marketing Defendants’
  motion to dismiss. (ECF No. 85.)
Case 1:20-cv-24681-RNS Document 96 Entered on FLSD Docket 08/20/2021 Page 3 of 8




  contracts. (Id. at ¶ 44.) Additionally, they also file false police reports claiming
  identify theft on behalf of timeshare owners to discourage credit bureaus from
  reporting negative information. (Id. at ¶ 45.)
         Bluegreen initiated this action against the Defendants alleging claims of
  false advertisement and contributory false advertisement in violation of the
  Lanham Act, 15 U.S.C. § 1125(a)(1), tortious interference with contractual
  relations, violation of Florida’s Deceptive and Unfair Trade Practices Act
  (“FDUPTA”), and civil conspiracy to commit tortious interference. (ECF No. 1.)
         The Lawyer Defendants (Timeshare Lawyers, Carlsbad Law Group, and
  JL Slattery) filed two motions to dismiss arguing that the complaint should be
  dismissed for failure to comply with the requirements of Rule 9.

     2. Legal Standards

         At the pleading stage, a complaint must contain “a short and plain
  statement of the claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P.
  8(a). Although Rule 8(a) does not require “detailed factual allegations,” it does
  require “more than labels and conclusions”; a “formulaic recitation of the
  elements of a cause of action will not do.” Bell Atl. Corp v. Twombly, 550 U.S.
  544, 555 (2007). To survive a motion to dismiss, “factual allegations must be
  enough to raise a right to relief above the speculative level” and must be
  sufficient “to state a claim for relief that is plausible on its face.” Id. at 555,
  570. “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
  (2009). “The mere possibility the defendant acted unlawfully is insufficient to
  survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,
  1261 (11th Cir. 2009), abrogated on other grounds by Mohamad v. Palestian
  Authority, 132 S. Ct. 1702 (2012).
         In considering a Rule 12(b)(6) motion to dismiss, the court’s review is
  generally “limited to the four corners of the complaint.” Wilchombe v. TeeVee
  Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas
  County, 285 F.3d 1334, 1337 (11th Cir. 2002)). In reviewing the complaint, the
  court must do so in the light most favorable to the plaintiff, and it must
  generally accept the plaintiff’s well-pleaded facts as true. See Hishon v. King &
  Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co. v. Martinez, 480 F.3d
  1043, 1057 (11th Cir. 2007). But “[c]onclusory allegations, unwarranted
  deductions of facts or legal conclusions masquerading as facts will not prevent
  dismissal.” Jackson v. Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th Cir.
  2004) (citation omitted); see also Iqbal, 129 S. Ct. at 1949 (“[T]he tenet that a
Case 1:20-cv-24681-RNS Document 96 Entered on FLSD Docket 08/20/2021 Page 4 of 8




  court must accept as true all of the allegations contained in a complaint is
  inapplicable to legal conclusions”).

     3. Analysis

         The complaint alleges several claims against the Lawyer Defendants. In
  Count III, Bluegreen alleges that the Lawyer Defendants participated in
  contributory false advertising in violation of the Lanham Act. In Count V, the
  complaint alleges that the Lawyer Defendants tortiously interfered with
  Bluegreen’s timeshare contracts by representing that the Marketing
  Defendants’ scheme was legal. The complaint alleges a violation of FDUPTA in
  Count VI and Count VII alleges that the Lawyer Defendants participated in a
  civil conspiracy with the remaining Defendants.
         All motions argue that Bluegreen’s complaint fails to satisfy the pleading
  requirements of Rule 9(b). The Court adopts its earlier ruling that Rule 9(b)’s
  heightened pleading requirements do not apply to Bluegreen’s claims for false
  advertising under the Lanham Act, FDUPTA, and state law tortious interference
  claims. (ECF No. 95.) Accordingly, all of the motions are denied on this ground.
  The Court turns to each group of Defendants’ remaining arguments.

     A. Defendants Carlsbad Law and JL Slattery

         Carlsbad Law and JL Slattery summarily argue in their motions to
  dismiss that Counts III, V, VI, and VII should be dismissed because the
  complaint lumps the Lawyer Defendants such that is impossible for Carlsbad
  Law and Slattery to know what facts give rise to Bluegreen’s claims. (ECF No. 8
  at 4.) The Court disagrees.
         The complaint alleges that Carlsbad Law is a limited liability partnership
  organized under the laws of California. (ECF No. 1 at ¶ 68.) Slattery, a citizen of
  California, is the managing partner of Carlsbad Law. (Id. at ¶ 69.) Carlsbad
  Law and Slattery “purport to represent Bluegreen owners located in Florida,
  have contracted with Bluegreen owners located in Florida, …have conspired
  with the Marketing Defendants to falsely solicit Bluegreen owners and other
  consumers located in Florida….” (Id. at ¶ 83.) The complaint claims that the
  Lawyer Defendants, including Carlsbad Law and Slattery, have agreed to
  participate in the fraudulent scheme and negotiated a fee-sharing agreement
  with them. (Id. at ¶¶ 142, 143.) The complaint explains that the Lawyer
  Defendants “role in the scheme is to create the appearance that the exorbitant
  fees charged by the Marketing Defendants is due to the value of the legal
  services provided,” even though the Lawyer Defendants perform minimal work
  and receive a minimal fee.
Case 1:20-cv-24681-RNS Document 96 Entered on FLSD Docket 08/20/2021 Page 5 of 8




         In general, a shotgun pleading fails to give the defendants adequate
  notice of the claims against them and the grounds upon which each claim
  rests.” Embree v. Wyndham Worldwide Corp., 779 F. App’x. 658, 662 (11th Cir.
  2019). This is not the case here. Although the complaint includes several joint
  allegations against all of the Lawyer Defendants, as indicated above the
  complaint alleges facts specific to each of the Lawyer Defendants. The mere fact
  that the Lawyer Defendants are grouped together, alone, is insufficient to
  dismiss the complaint as a shotgun pleading. Bluegreen is alleging that all of
  the Defendants, including the Lawyer Defendants, worked together to interfere
  with Bluegreen’s contracts with the timeshare owners. Thus, it is proper that
  some of the Counts to be against all of the Defendants or a group of
  Defendants. Wyndham Vacation Ownership, Inc. v. Clapp Bus. L., LLC, 411 F.
  Supp. 3d 1310, 1316 (M.D. Fla. 2019) (denying shotgun pleading argument in
  timeshare exit case).
         Carlsbad Law and Slattery also argue that the Court should order
  Bluegreen to file a more definite statement. Under Rule 12(e) of the Federal
  Rules of Civil Procedure, “a party may move for a more definite statement of a
  pleading to which a responsive pleading is allowed but which is so vague or
  ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ.
  P. 12(e). “Since courts have liberally construed the pleading standard under
  Rule 8(a), a short and plain statement will be enough, unless upon motion it is
  shown that the pleading “is so ambiguous that a party cannot reasonably”
  respond. Bluegreen Vacations Unlimited, Inc. v. Timeshare Termination Team,
  LLC, No. 20-CV-25318, 2021 WL 1177481, at *1 (S.D. Fla. Mar. 29, 2021)
  (Bloom, J.) “The purpose of the pleading standards under [Federal Rule of Civil
  Procedure] 8 is to strike at unintelligibility rather than want of detail and
  allegations that are unclear due to a lack of specificity are more appropriately
  clarified by discovery rather than by an order for a more definite statement.”
  Icon Health & Fitness, Inc., v. IFITNESS, Inc., No. 12-20125, 2012 WL 1120925,
  at *6 (S.D. Fla. Apr. 3, 2012) (internal quotations and citations omitted).
         The complaint provides adequate notice and includes sufficient facts to
  Carlsbad Law and Slattery to understand and defend against the claims in the
  complaint. Bluegreen Vacations, 2021 WL 1177481 at *2. Carlsbad Law and
  Slattery also argue that the complaint is overly vague because it doesn’t
  identify the specific timeshare owners they purportedly helped induce or what
  timeshare contracts were breached because of the scheme. However, specific
  contract identification is unnecessary at this stage. Hilton Resorts Corp. v.
  Sussman, No. 19CV305ORL40DCI 9CV305ORL40DCI, 2019 WL 2717164, at
  *4 (M.D. Fla. June 28, 2019). For these reasons, Carlsbad Law and Slattery’s
  motion to dismiss is denied. (ECF No. 8.)
Case 1:20-cv-24681-RNS Document 96 Entered on FLSD Docket 08/20/2021 Page 6 of 8




     B. Timeshare Lawyers

          Timeshare Lawyers likewise argue that the complaint should be
  dismissed because the complaint fails to allege how Timeshare Lawyers
  participated in the fraudulent scheme and that upon their own investigation, it
  does not appear that they are handling any Bluegreen cases referred by any of
  the other defendants. (ECF No. 56 at 4.) The question of whether Timeshare
  Lawyers actually worked on any Bluegreen timeshare exit cases (or how many)
  and who referred those cases are not dispositive at this pleading state.
          The complaint alleges that as part of their scheme, the Marketing
  Defendants and Third-Party Marketing Defendants refer Bluegreen timeshare
  owners to Timeshare Lawyers and other Lawyer Defendants. (ECF No. 1 at ¶
  83.) Timeshare Lawyers agree to accept a small flat fee in exchange for
  accepting the Marketing Defendants’ customers, including Bluegreen owners
  (Id. at ¶ 29.) The complaint claims that absent their participation, the
  Marketing Defendants’ scheme would not appear to be legal and therefore not
  be successful in inducing timeshare owners. (Id. at ¶ 141.) The Lawyer
  Defendants send demand letters to Bluegreen advising it that the owners are
  going to terminate their timeshare contracts on unlawful grounds. (Id. at ¶
  272.) At this stage, the Court finds this to be sufficient and Timeshare Lawyer’s
  motion to dismiss is denied. (ECF No. 56.)

     C. Patrick Thompson

         Defendant Thompson is the principle of Timeshare Lawyers. He moves to
  dismiss the complaint because it fails to sufficiently allege that he participated
  in the scheme or what his specific misconduct was. However, the complaint
  alleges that like the other Lawyer Defendants, Thompson agreed to accept a
  small flat fee in exchange for accepting the Marketing Defendants customers.
  (ECF No. 1 at ¶ 29.) The Lawyer Defendants, including Thompson, create the
  appearance that the Marketing Defendants’ timeshare exist service is not only
  legal but worth the high fees they charge. (Id. at ¶ 145.) As noted above, the
  Lawyer Defendants send letters to Bluegreen regarding the timeshare owner’s
  termination of the contract. (Id. at ¶ 272.) As the Court explained above, at this
  stage, and in light of the allegations in the complaint, it is not dispositive that
  the complaint groups the Lawyer Defendants. Their alleged participation in the
  scheme is clear from the complaint and puts Thompson on notice of the
  misconduct that gives rise to the claims against him. Wyndham Vacation, 411
  F. Supp. 3d at 1316-17.
         Thompson also argues that all the claims against him should be
  dismissed because Bluegreen failed to adequately allege veil piercing. This
Case 1:20-cv-24681-RNS Document 96 Entered on FLSD Docket 08/20/2021 Page 7 of 8




  argument is unavailing. The corporate shield doctrine does not defeat
  Bluegreen’s claims because it seeks to hold all the individual Lawyer
  Defendants personally liable as knowing participants in the Marketing
  Defendant’s deceitful scheme. Wyndham Vacation, 411 F. Supp. 3d at 1317-18
  (“Plaintiffs may inadequately plead a claim for piercing the corporate veil, but
  they are not seeking to hold Scroggs and Bowe liable on that theory. Instead,
  Plaintiffs seek to hold all individual Defendants personally liable as direct
  participants in the improper conduct.”); Louis Vuitton Mallatier, S.A. v. Mosseri,
  736 F.3d 1339, 1353 (11th Cir. 2013) (“Because Louis Vuitton alleges that
  Mosseri committed intentional torts, his corporate shield defense to
  personal jurisdiction fails under Florida law.”).

     D. Padriac Deighan

         Defendant Deighan, one of the Lawyer Defendants, moves to dismiss the
  complaint for several reasons. First, he argues that the complaint was
  improperly served. (ECF No. 48 at 2.) The process server’s affidavit indicates
  that he served the complaint on a clerk named Olivia at the Trump Tower in
  Las Vegas, Nevada. (ECF No. 29.) The affidavit cites to Nevada Statute
  14.090(1)(a), which provides that if a person resides in a place where access is
  not reasonably available except through a gate, and the guard denies access to
  the residence, that person may be lawfully served with any legal process by
  leaving a copy of the summonses and Complaint with the guard. Deighan
  argues that service is improper under Nevada state law and under Federal Rule
  of Civil Procedure 5. Deighan explains that Trump Tower is not his residence,
  instead it is a hotel at which he sometimes stays and it has more than 1,300
  rooms. Deighan does not personally know Olivia and did not authorize her to
  receive service on his behalf. Deighan avers that he received the Complaint one
  month before he filed his motion to dismiss.
         Curiously, Bluegreen responds to Deighan’s argument in a footnote in its
  response in opposition. It argues that Deighan’s motion to dismiss is untimely
  because it was filed 89 days after the complaint was served on Olivia. (ECF No.
  50 at 5.) The Court notes that Bluegreen does not dispute Deighan’s argument
  that the Nevada statute is inapplicable because the place of service was a hotel
  and not a residence with a guard gate.
         For a court to have personal jurisdiction over a defendant, there must be
  proper service of process. Prewitt Enters., Inc. v. OPEC, 353 F.3d 916, 921 (11th
  Cir. 2003) (“‘[S]ervice of summons is the procedure by which a court having
  venue and jurisdiction of the subject matter of the suit asserts jurisdiction over
  the person of the party served.’”) (quoting Miss. Publ’g Corp. v. Murphree, 326
Case 1:20-cv-24681-RNS Document 96 Entered on FLSD Docket 08/20/2021 Page 8 of 8




  U.S. 438, 444-45 (1946)); see also Robinson v. Hogansville Police Dep't, 159
  Fed. Appx. 137, 138 (11th Cir. Dec. 15, 2005) (federal court is without
  jurisdiction over a defendant unless the defendant has been properly served).
  “A defendant’s actual notice is not sufficient to cure defectively executed
  service.” Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).
         The Court concludes that Bluegreen has not properly served Defendant
  Deighan. As the service affidavit points out, the complaint was served on a
  receptionist at a hotel. This does not seem to be a permissible method of
  service under Nevada law. See NRS § 14.090(1)(a) (if there is a guard posted at
  the gate of the residence and the guard denies access to the residence, service
  is effective upon leaving a copy with the guard). Nor does Bluegreen cite to any
  case law applying that statute to permit service in similar circumstances.
  Kriston v. Peroulis, No. CIVA09CV00909MSKMEH, 2010 WL 1268087, at *4 (D.
  Colo. Mar. 29, 2010) (Krieger, J.), aff’d, 500 F. App’x 744 (10th Cir. 2012)
  (finding improper service of defendant because “there are no factual allegations
  indicating that Mr. Accardi’s residence had a gate with no guard and through
  which there was not reasonable manner of access such that section 14.090 is
  applicable.”). There has been no showing that a hotel the Defendant sometimes
  stays at is his residence. Additionally, it is not clear from the affidavit or the
  Plaintiff’s response in opposition why Mr. Deighan was served there as opposed
  to his permanent residence or his law office. There is also no indication what
  steps were taken to personally serve Mr. Deighan prior to dropping the
  complaint off with a hotel receptionist. For these reasons, the Court grants Mr.
  Deighan’s motion to dismiss and dismisses the claims against him. (ECF No.
  48.)

     4. Conclusion

        For these reasons, Defendants Carlsbad Law, Slattery, Timeshare
  Lawyers, and Thompson’s motions to dismiss are denied (ECF Nos. 8, 48, 51,
  52, 56) and Defendant Deighan’s motion to dismiss is granted (ECF No. 48).

        Done and ordered at Miami, Florida, on August 20, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
